ICJ_124_TerritorialDispute_NIC_COL_2012-11-19_JUD_01_ME_07_FR.txt.                      768




                                DÉCLARATION DE M. LE JUGE AD HOC COT



                        Spécificité de la Caraïbe occidentale — Gestion multilatérale par un réseau de
                     traités bilatéraux — Droits des Etats tiers affectés par l’arrêt — Allure baroque
                     du tracé de la délimitation — Statut des Etats non parties à la convention de 1982
                     quant à la délimitation du plateau continental au-delà de 200 milles marins.


                        1. Je suis d’accord dans l’ensemble avec l’arrêt de la Cour. Mais j’ai de
                     sérieuses réserves à formuler sur certains points.
                        2. Sur la question des droits des Etats tiers et de la gestion multilaté-
                     rale de la Caraïbe occidentale, je pense que la perspective strictement bila-
                     térale du litige qui est celle de la Cour conduit à des résultats regrettables.
                        3. Le litige dont la Cour est saisie dans l’affaire du Différend territorial
                     et maritime (Nicaragua c. Colombie) est sans doute un litige bilatéral,
                     opposant deux Etats sur des questions de souveraineté et de délimitation
                     maritime. Mais il s’inscrit dans un cadre géographique plus large et très
                     particulier : celui de la Caraïbe occidentale.
                        4. La Caraïbe occidentale comprend quatorze Etats riverains de la
                     zone. Elle se caractérise par la densité des activités de toute nature dans
                     un espace relativement limité. Densité et variété des activités écono-
                     miques : au premier chef, la navigation à destination ou en provenance de
                     cette voie de communication majeure qu’est le canal de Panama. Mais
                     encore activités de pêche, de tourisme, récolte du guano — ce fut long-
                     temps une ressource importante et convoitée —, exploitation du pétrole.
                        5. Ces activités se déploient dans un environnement fragile caractérisé
                     par la présence d’atolls et de récifs coralliens, avec une richesse biologique
                     remarquable. Les menaces pesant sur cet environnement sont nom-
                     breuses : surexploitation des ressources halieutiques, pollution, risque
                     d’un accident pétrolier majeur comme l’a illustré le désastre de la plate-
                     forme pétrolière Deepwater Horizon dans le golfe du Mexique en 2010.
                        6. Pour prendre en compte ces divers problèmes, les Etats riverains ont
                     conclu un ensemble d’accords bilatéraux ne concernant pas seulement la
                     délimitation maritime. Ces accords établissaient une forme de gestion mul-
                     tilatérale informelle, une mise en œuvre de cet « ordre public des océans »
                     pour reprendre la formule de McDougal et Burke 1. Ils concernaient, par-
                     delà la délimitation des espaces maritimes, la protection de l’environne-
                     ment marin, le partage de la richesse halieutique, l’exploitation des
                     ressources, la recherche scientifique, la lutte contre le trafic de drogue, etc.

                        1 Myres S. McDougal et William T. Burke, The Public Order of the Oceans : A Contem‑

                     porary International Law of the Sea, New Haven, New Haven Press, 1987.

                     148




6 CIJ1034.indb 292                                                                                            7/01/14 12:43

                     769 	        différend territorial et maritime (décl. cot)

                        7. La Cour ne saurait ignorer ces caractéristiques d’ensemble de la
                     région et leurs conséquences juridiques, notamment la nécessité d’une ges-
                     tion en commun par les Etats considérés de cet espace fragile. Son arrêt
                     met malheureusement à bas ce cadre régional et redessine la géographie
                     politique de la Caraïbe occidentale.
                        8. S’agissant des droits et intérêts des Etats tiers, j’ai voté contre la
                     demande d’intervention du Costa Rica pour des raisons tenant à la bonne
                     administration de la justice. J’ai en effet considéré que le Costa Rica avait
                     pleinement fait valoir ses intérêts d’ordre juridique lors de la procédure
                     relative à la requête à fin d’intervention et que la Cour était suffisamment
                     informée pour pouvoir statuer en connaissance de cause et dans le respect
                     des droits du Costa Rica. Je n’ai pas pour autant considéré que le Costa
                     Rica n’avait aucun droit à faire valoir en l’espèce. La Cour doit tenir
                     compte des droits des Etats tiers, que ceux‑ci les aient fait valoir par la
                     procédure d’intervention ou non (Frontière terrestre et maritime entre le
                     Cameroun et le Nigéria (Cameroun c. Nigéria ; Guinée équatoriale (inter‑
                     venant)), arrêt, C.I.J. Recueil 2002, p. 421, par. 238).
                        9. Après avoir examiné l’affaire au fond, j’estime que les droits des
                     Etats tiers sont affectés par l’arrêt. L’article 59 du Statut de la Cour ne
                     leur assure pas, dans le cas d’espèce, une protection adéquate, compte
                     tenu de la perspective choisie par la Cour.
                        10. Pour être plus précis, la Cour a décidé d’interrompre la délimitation
                     des espaces maritimes entre les Parties dès lors que le tracé de celle‑ci attei-
                     gnait une zone délimitée par un accord conclu avec un Etat tiers. Le problème
                     est que ces délimitations conventionnelles n’existent plus, du fait de la dispa-
                     rition de leur objet par la substitution du Nicaragua à la Colombie comme
                     souverain ou titulaire de droits souverains dans les espaces considérés.
                        11. L’arrêt constate en effet — et à juste titre dans sa perspective — la
                     nullité ab initio des accords passés par la Colombie avec ses voisins dans
                     toutes leurs dispositions, pour autant que le Nicaragua se substitue à la
                     Colombie comme cocontractant. Elle reconnaît ainsi cette situation lors-
                     qu’elle rejette la demande présentée par le Nicaragua dans sa conclu-
                     sion II afin d’obtenir une déclaration : « La Cour fait observer que la
                     demande du Nicaragua est présentée dans le cadre d’une instance concer-
                     nant une frontière maritime qui n’a jamais été tracée auparavant » (arrêt,
                     par. 250).
                        12. Il résulte de la disparition de ces accords qu’aucune de leurs dispo-
                     sitions, notamment celles relatives à la délimitation des espaces maritimes,
                     ne saurait lier le Nicaragua dans ses relations avec les Etats tiers. Et, réci-
                     proquement, aucun des Etats tiers n’est lié par ces dispositions dans ses
                     relations avec le Nicaragua. Aucun de ces Etats ne saurait en particulier
                     se voir opposer dans ses demandes de délimitation maritime un accord,
                     devenu nul ou inexistant, convenu à partir de données politiques et géo-
                     graphiques différentes et en particulier à partir de lignes de base diffé-
                     rentes, avec la Colombie.
                        13. Il aurait été plus judicieux pour la Cour d’interrompre la ligne de
                     délimitation entre les deux Parties au point où les Etats tiers ne sauraient

                     149




6 CIJ1034.indb 294                                                                                      7/01/14 12:43

                     770 	          différend territorial et maritime (décl. cot)

                     avancer une revendication à l’aune du droit international général, en lais-
                     sant de côté des accords conclus naguère, mais aujourd’hui nuls et donc
                     sans pertinence pour le présent différend.
                        14. Quant à la délimitation opérée entre la côte continentale du Nica-
                     ragua et l’archipel de San Andrés, je lui trouve une allure baroque. La
                     Cour aurait été bien inspirée de s’en tenir à sa jurisprudence passée en
                     matière de délimitation maritime entre côtes opposées, notamment dans
                     les affaires Libye/Malte et Jan Mayen (Plateau continental (Jamahiriya
                     arabe libyenne/Malte), arrêt, C.I.J. Recueil 1985, p. 13, et Délimitation
                     maritime dans la région située entre le Groenland et Jan Mayen (Danemark
                     c. Norvège), arrêt, C.I.J. Recueil 1993, p. 38). Elle aurait pu y procéder en
                     choisissant trois points de base sur les côtes respectives de chacune des
                     Parties, suivant les indications de l’arrêt rendu par la Cour dans l’affaire
                     de la Délimitation maritime en mer Noire 2, ceci afin de tracer une ligne
                     médiane provisoire simplifiée constituée de deux lignes droites formant un
                     angle d’environ 130 degrés à l’ouest de l’île de Providencia. Elle aurait
                     ensuite opéré une translation vers l’est d’environ 25 minutes de cette ligne
                     pour l’ajuster en tenant compte de l’importante disproportion entre les
                     longueurs de côtes.
                        15. Cette ligne médiane ajustée, reflétant la direction générale de la
                     côte continentale du Nicaragua, aurait eu le mérite d’une réelle simplicité.
                     Elle n’aurait comporté qu’un point d’inflexion au lieu des quatre points
                     d’inflexion retenus par la Cour (voir croquis no 11 : Tracé de la frontière
                     maritime, p. 714). Elle aurait été plus fidèle à la jurisprudence passée de la
                     Cour. Elle n’aurait pas contraint la Cour à pondérer d’une manière
                     bizarre les points de base retenus pour tracer une sinusoïde étrange
                     (voir croquis no 9 : Construction de la ligne pondérée, p. 711). Elle n’au-
                     rait pas conduit la Cour à transformer ensuite cette ligne en un ensemble
                     de segments de droite qu’il ne sera pas aisé de situer en mer pour la navi-
                     gation ou l’exploitation des ressources dans le secteur.
                        16. Le résultat d’une ligne médiane simplifiée et transposée n’aurait pas
                     été très différent de celui auquel la Cour est parvenu. Mais il aurait été plus
                     évident, plus facile à expliquer et à justifier au regard du droit de la délimi-
                     tation maritime. En raison de la simplicité de son tracé, une délimitation
                     suivant une telle ligne aurait aussi été plus facile à situer et donc à respec-
                     ter dans la mer Caraïbe par les nombreux et divers acteurs concernés.
                        17. Enfin, je trouve quelque peu confuses les déclarations de la Cour
                     au sujet de la procédure engagée par le Nicaragua auprès de la Commis-

                        2 Délimitation maritime en mer Noire (Roumanie c. Ukraine), arrêt, C.I.J. Recueil 2009,

                     p. 105, par. 127 :
                              « A ce stade du processus de délimitation, la Cour identifiera le long de la côte ou
                           des côtes pertinentes des Parties les points appropriés qui marquent une modification
                           significative de la direction de la côte de sorte que la figure géométrique formée par la
                           ligne qui relie l’ensemble de ces points reflète la direction générale de la ligne de côtes.
                           Les points ainsi retenus sur chaque côte auront, sur la ligne d’équidistance provisoire,
                           un effet tenant dûment compte de la géographie. »

                     150




6 CIJ1034.indb 296                                                                                                        7/01/14 12:43

                     771 	        différend territorial et maritime (décl. cot)

                     sion des limites du plateau continental. La Cour souligne à juste titre l’im-
                     portance de la convention :
                              « La Cour rappelle que, aux termes de son préambule, la CNUDM
                           a pour objet d’établir « un ordre juridique pour les mers et les océans
                           qui facilite les communications internationales et favorise les utilisa-
                           tions pacifiques des mers et des océans [ainsi que] l’utilisation équi-
                           table et efficace de leurs ressources » ; il y est également souligné que
                           « les problèmes des espaces marins sont étroitement liés et doivent
                           être envisagés dans leur ensemble ». » (Arrêt, par. 126.)
                        18. J’applaudis ! Mais c’est la phrase suivante qui me pose problème :
                     « Eu égard à l’objet et au but de la CNUDM, tels qu’exposés dans son
                     préambule, le fait que la Colombie n’y soit pas partie n’exonère pas le
                     Nicaragua des obligations qu’il tient de l’article 76 de cet instrument. » La
                     Cour observe que nombre de dispositions de la convention expriment
                     aujourd’hui des règles incorporées dans le droit coutumier général. Elle
                     note en particulier l’accord des Parties pour reconnaître que les articles 74
                     et 83 de la convention, ainsi que l’article 121, sont à considérer comme
                     déclaratoires du droit coutumier (ibid., par. 138). La Cour confirme que
                     l’article 121, relatif au statut juridique des îles, forme un tout indivisible
                     et faisant partie du droit international coutumier (ibid., par. 139).
                        19. Toutefois, je reste sceptique lorsque la Cour en déduit que le Nicara-
                     gua est tenu, vis‑à‑vis de la Colombie, de respecter les obligations qui lui
                     incombent au titre de l’article 76, paragraphe 8, de la convention pour fixer
                     la limite extérieure de son plateau continental au-delà des 200 milles marins.
                     Cette obligation s’impose sans doute dans les relations entre le Nicaragua
                     et les autres Etats parties à la convention. Mais elle ne me paraît pas perti-
                     nente dans l’instance présente. Il est difficile de considérer le paragraphe 8
                     comme une expression du droit coutumier. La disposition institue une pro-
                     cédure particulière à laquelle les Etats non membres n’ont pas accès. L’ar-
                     ticle 76, paragraphe 8, est donc res inter alios acta pour la Colombie.
                        20. Le point vaut d’être souligné dans une perspective régionale. Des
                     Etats côtiers importants (Colombie, Venezuela, Etats-Unis d’Amérique),
                     dont la souveraineté s’étend à la bonne moitié des côtes continentales qui
                     enserrent la mer Caraïbe, ne sont pas parties à la convention. Ils ne sau-
                     raient être affectés par les procédures prévues par la convention pour la
                     détermination de la limite extérieure du plateau continental. En la pré-
                     sente espèce, la Cour aurait dû s’en tenir à l’examen des éléments de
                     preuve produits dans le cadre de la procédure judiciaire afin de rejeter la
                     demande du Nicaragua de délimiter son plateau continental au‑delà de
                     200 milles marins. Je rejoins totalement sur ce point les vues exprimées
                     par le juge ad hoc Mensah.

                                                                      (Signé) Jean-Pierre Cot.




                     151




6 CIJ1034.indb 298                                                                                     7/01/14 12:43

